                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

MELANIE DAVIS,

                   Plaintiff,                                    8:18CV101

     vs.
                                                  AMENDED PROGRESSION ORDER
AK-SAR-BEN VILLAGE, L.L.C.,

                   Defendant.



     IT IS ORDERED that the final progression order (Filing No. 56) is amended as
     follows:


     1)     The deadline for completing written discovery under Rules 33, 34, and 36 of
            the Federal Rules of Civil Procedure is September 9, 2019. Motions to
            compel discovery under Rules 33, 34, and 36 must be filed by September 23,
            2019
            Note: A motion to compel, to quash, or for a disputed protective order shall
            not be filed without first contacting the chambers of the undersigned
            magistrate judge to set a conference for discussing the parties’ dispute.

     2)     The parties shall comply with all other stipulations and agreements recited in
            the court’s final progression order (Filing No. 56) and their Rule 26(f) planning
            report that are not inconsistent with this order.

     3)     All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge, including all requests for
            changes of trial dates. Such requests will not be considered absent a showing
            of due diligence in the timely progression of this case and the recent
            development of circumstances, unanticipated prior to the filing of the motion,
            which require that additional time be allowed.

     Dated this 24th day of July, 2019.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
